FILED
                            NOT FOR PUBLICATION                              JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30134

               Plaintiff - Appellee,             D.C. No. 2:14-cr-00112-TOR

 v.
                                                 MEMORANDUM*
JOSE PARRA-TEJEDA, a.k.a. Jose Parra-
Tejada,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Thomas O. Rice, Chief Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Jose Parra-Tejeda appeals from the district court’s judgment and challenges

the 33-month sentence imposed following his guilty-plea conviction for being an




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
alien in the United States after deportation, in violation of 8 U.S.C. § 1326. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         Parra-Tejeda contends that his sentence is substantively unreasonable in

light of the mitigating factors and the 12-level enhancement he received under

U.S.S.G. § 2L1.2(b)(1)(A). The district court did not abuse its discretion in

imposing Parra-Tejeda’s sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). The within-Guidelines sentence is substantively reasonable in light of the

18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances,

including Parra-Tejeda’s criminal history and his failure to be deterred by a prior

33-month sentence for the same offense. See Gall, 552 U.S. at 51; see also United

States v. Ruiz-Chairez, 493 F.3d 1089, 1091 (9th Cir. 2007) (rejecting empirical

challenge to section 2L1.2(b)(1)(A)). Moreover, contrary to Parra-Tejeda’s

contention, the record reflects that the district court considered his arguments for a

lower sentence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en

banc).

         AFFIRMED.




                                            2                                   15-30134